                       UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION




THOMAS V.,                                 Case No. CV 18-09746-DFM

          Plaintiff,                       MEMORANDUM OPINION
                                           AND ORDER
               v.
ANDREW M. SAUL,
Commissioner of Social Security,1

          Defendant.



      Thomas V. (“Plaintiff”) appeals from the Social Security
Commissioner’s final decision rejecting his application for Social Security
disability insurance benefits (“DIB”) and Supplemental Security Income
(“SSI”).2 For the reasons set forth below, the Commissioner’s decision is
affirmed and this case is dismissed with prejudice.




      Under Rule 25(d) of the Federal Rules of Civil Procedure,
      1

Commissioner Andrew M. Saul is hereby substituted for Acting Commissioner
Nancy A. Berryhill as the defendant in this action.
      2
       The Court partially redacts Plaintiff’s name in compliance with Federal
Rule of Civil Procedure 5.2(c)(2)(B) and the recommendation of the
Committee on Court Administration and Case Management of the Judicial
Conference of the United States.
                                       1
                                       I.
                               BACKGROUND
      Plaintiff applied for DIB on January 10, 2014 and SSI on January 6,
2015, alleging disability beginning April 3, 2009. See Dkt. 21, Administrative
Record (“AR”) 42, 159-60. After his claims were denied initially and on
reconsideration, Plaintiff requested and received a hearing before an
Administrative Law Judge (“ALJ”). See AR 64-85.
      On May 16, 2016, the ALJ issued an unfavorable written decision. See
AR 39-58. The ALJ determined that Plaintiff had the severe impairments of
coronary artery disease, history of diverticulitis, and hypertension. See AR 42.
The ALJ also determined that Plaintiff had the medically determinable
impairments of asthma, GERD, mild alcohol use, depression, and anxiety, but
concluded that those impairments were not severe. See AR 42-50. The ALJ
also concluded that Plaintiff did not have an impairment or combination of
impairments that met or medically equaled one of the listed impairments. See
AR 50. The ALJ then determined that despite his impairments Plaintiff
retained the residual functional capacity (“RFC”) to perform the full range of
light work without any additional limitations. See id. The ALJ then concluded
that Plaintiff was not disabled because he could return to his past work as a
construction superintendent (DOT 182.167-026) as actually or generally
performed. See AR 56. Accordingly, the ALJ found that Plaintiff was not
disabled within the meaning of the Social Security Act. See id.
      The Appeals Council denied review of the ALJ’s decision, which
became the final decision of the Commissioner. See AR 8-12. This action
followed. See Dkt. 1.




                                        2
                                        II.
                                 DISCUSSION
      The parties dispute whether the ALJ erred in determining that Plaintiff’s
mental impairments were not severe. See Dkt. 26, Joint Stipulation (“JS”) at 3-
21. Plaintiff also argues that the ALJ erred in rejecting the opinion of his
treating psychiatrist. See id. at 21-33. Finally, the parties dispute whether the
ALJ properly discounted Plaintiff’s subjective symptom testimony. See id. at
33-44. The Court will address the first two issues together.
A.    The ALJ’s Severity Determination
      1.    Applicable Law
      “In step two of the disability determination, an ALJ must determine
whether the claimant has a medically severe impairment or combination of
impairments.” Keyser v. Comm’r SSA, 648 F.3d 721, 725 (9th Cir. 2011).
Severe impairments have more than a minimal effect on an individual’s ability
to perform basic work activities. See Webb v. Barnhart, 433 F.3d 683, 686-87
(9th Cir. 2005). The inquiry at this stage is “a de minimis screening device to
dispose of groundless claims.” Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir.
1996). An impairment may be found to be not severe when “medical evidence
establishes only a slight abnormality or a combination of slight abnormalities
which would have no more than a minimal effect on an individual’s ability to
work.” Social Security Ruling (“SSR”) 85-28. For mental impairments, the
ALJ examines four broad functioning areas and determines the degree of
limitation in each of four broad functional areas. See 20 C.F.R.
§§ 404.1520a(c), 416.920a(c) (2011). Applying the normal standard of review
to step two, the Court “must determine whether the ALJ had substantial
evidence to find that the medical evidence clearly established that [plaintiff] did
not have a medically severe impairment or combination of impairments.”
Webb, 433 F.3d at 687.
                                         3
      “There are three types of medical opinions in social security cases: those
from treating physicians, examining physicians, and non-examining
physicians.” Valentine v. Comm’r of SSA, 574 F.3d 685, 692 (9th Cir. 2009).
“As a general rule, more weight should be given to the opinion of a treating
source than to the opinion of doctors who do not treat the claimant.” Lester v.
Chater, 81 F.3d 821, 830 (9th Cir. 1995). “The opinion of an examining
physician is, in turn, entitled to greater weight than the opinion of a
nonexamining physician.” Id. If the treating doctor’s opinion is contradicted,
the ALJ must present “‘specific and legitimate reasons’ for discounting the
treating physician’s opinion, supported by substantial evidence in the record.”
Id. (quoting Murray v. Heckler, 722 F.2d 499, 502 (9th Cir.1983) “The ALJ
must do more than offer his conclusions. He must set forth his own
interpretations and explain why they, rather than the doctors, are correct.” Orn
v. Astrue, 495 F.3d 625, 631 (9th Cir. 2007) (citation omitted).
      It is the ALJ’s province to synthesize the medical evidence. See
Lingenfelter v. Astrue, 504 F.3d 1028, 1042 (9th Cir. 2007) (“When evaluating
the medical opinions of treating and examining physicians, the ALJ has
discretion to weigh the value of each of the various reports, to resolve conflicts
in the reports, and to determine which reports to credit and which to reject.”);
Morgan v. Comm’r of SSA, 169 F.3d 595, 603 (9th Cir. 1999) (holding that
ALJ was “responsible for resolving conflicts” and “inconsistencies between
[doctors’] reports”). To the extent that the medical evidence may be susceptible
to more than one rational interpretation, the Court must defer to the ALJ’s
determination. See Allen v. Heckler, 749 F.2d 577, 579 (9th Cir. 1985) (“If the
evidence admits of more than one rational interpretation, we must uphold the
decision of the ALJ.”).




                                         4
      2.    Analysis
      Because Plaintiff had medically determinable mental impairments of
mild alcohol use, depression, and anxiety, the ALJ considered the four broad
functional areas for evaluating mental disorders, known as the paragraph B
criteria. See AR 23; see also 20 C.F.R. §§ 404.1520a(c), 416.920a(c). The ALJ
found that Plaintiff had “mild limitation” in three categories: (1) activities of
daily living; (2) social functioning; and (3) concentration, persistence, or pace.
See AR 44. The ALJ also found that Plaintiff had no episodes of
decompensation of extended duration. AR 50. In making these findings, the
ALJ credited the opinion of a state agency medical consultant, Dr. R.
Tashjian, and discredited the opinion of Plaintiff’s treating psychiatrist, Dr.
Sharon Guo. See AR 48-50. As Plaintiff’s mental impairments caused no more
than “mild” limitation in any of the first three functional areas, and Plaintiff
had no episodes of decompensation, the ALJ concluded that the impairments
were not severe. See AR 50 (citing 20 C.F.R. §§ 404.1520a(d)(1),
416.920a(d)(1)).
      Dr. Guo opined that Plaintiff had marked restrictions in activities of
daily living; moderate difficulties in maintaining social functioning; moderate
deficiencies of concentration, persistence or pace; and three repeated episodes
of decompensation, each of extended duration. See AR 1811. The ALJ found
that Dr. Guo’s opinions were “entirely inconsistent” with her own treatment
notes. AR 49. The ALJ noted that the record was “entirely devoid of any
evidence” of an extended episode of decompensation. Id. The ALJ later noted
that Plaintiff had not been psychiatrically hospitalized and there was no
evidence of any psychotic breaks, nervous breakdowns, or episodes of
extremely disorganized behavior that had lasted at least two weeks. See id.
Finally, the ALJ noted that Dr. Guo “saw the claimant for medical
management and did not provide therapy or admit the claimant to the hospital
                                         5
or support a psychiatric hold.” AR 50.
      Substantial evidence supports the ALJ’s finding that Dr. Guo’s opinion
was not consistent with her treatment records. See Connett v. Barnhart, 340
F.3d 871, 875 (9th Cir. 2003) (rejecting treating physician’s opinion where his
notes “provide[d] no basis for the functional restrictions he opined should be
imposed on [the claimant]”). The mental status examinations reflected in Dr.
Guo’s treatment notes are unremarkable. See AR 1823, 1827, 1831, 1836,
1841-42. Her records also indicate that Plaintiff self-reported that medication
helped manage his anxiety and depression. See AR 1881 (“reports . . . that his
anxiety/depression is at a 20 out of 100 and is manageable with medications”).
Additionally, as Plaintiff conceded in his letter to the Appeals Council, nothing
in the record supports Dr. Guo’s statement that Plaintiff had three episodes of
decompensation. See AR 261. The ALJ gave specific and legitimate reasons
for discrediting Dr. Guo’s opinions. Accordingly, remand is not warranted on
Plaintiff’s claim that the ALJ erred in his treatment of Dr. Guo’s opinion.
      Substantial evidence also supports the ALJ’s findings that Plaintiff’s
mental impairments were not severe. Objective indicators of Plaintiff’s mental
impairments reflect at most mild impairment throughout his treatment period.
Plaintiff usually reported mild symptoms though he sometimes reported
moderate or severe symptoms. But, even when Plaintiff reported severe
symptoms, the objective portions of the assessments of Plaintiff’s therapists
and psychiatrists indicated mild impairment. In contrast to the objective
evidence, every person treating Plaintiff assessed him with at least moderate
impairment, generally indicated by a GAF score. But the ALJ discounted these
GAF scores as they “afford no significant evidentiary value because they base
on subjective complaints and a snapshot of claimant’s behavior.” AR 46.
Instead, the ALJ relied on the objective components of the assessments and
concluded that Plaintiff’s impairments created mild limitations on his
                                         6
functioning. The ALJ’s decision to reject the GAF scores was proper because
the Social Security Administration has “specifically rejected” the GAF score as
a method for evaluating the severity of impairments. Cowen v. Comm’r of
Soc. Sec., 400 F. App’x 275, 277 n. 1 (9th Cir. 2010) (citing 65 Fed. Reg.
50746, 50764-65 (Aug. 21, 2000)). Further, the American Psychiatric
Association has abandoned the use of the GAF in the most recent edition of
the Diagnostic and Statistical Manual of Mental Disorders. See Am.
Psychiatric Ass’n., Diagnostic and Stat. Manual of Mental Disorders 16 (5th
ed. 2013). Accordingly, remand on this claim of error is unwarranted.
B.    Plaintiff’s Subjective Symptom Testimony
      1.     Applicable Law
      The Court engages in a two-step analysis to review the ALJ’s evaluation
of a claimant’s symptom testimony. “First, the ALJ must determine whether
the claimant has presented objective medical evidence of an underlying
impairment which could reasonably be expected to produce the pain or other
symptoms alleged.” Garrison v. Colvin, 759 F.3d 995, 1014 (9th Cir. 2014)
(citation omitted). “If the claimant satisfies the first step of this analysis, and
there is no evidence of malingering, the ALJ can reject the claimant’s
testimony about the severity of her symptoms only by offering specific, clear
and convincing reasons for doing so.” Id. at 1014-15 (citation omitted). “This
is not an easy requirement to meet: ‘The clear and convincing standard is the
most demanding required in Social Security cases.’” Id. at 1015 (quoting
Moore v. Comm’r of SSA, 278 F.3d 920, 924 (9th Cir. 2002)). “General
findings are insufficient; rather, the ALJ must identify what testimony is not
credible and what evidence undermines the claimant’s complaints.” Reddick v.
Chater, 157 F.3d 715, 722 (9th Cir. 1998). “[B]ecause the claimant’s subjective
statements may tell of greater limitations than can medical evidence alone,”
“the ALJ may not reject the claimant’s statements regarding her limitations
                                          7
merely because they are not supported by objective evidence.” Tonapetyan v.
Halter, 242 F.3d 1144, 1147 (9th Cir. 2001); see also Robbins v. SSA, 466 F.3d
880, 883 (9th Cir. 2006) (“While an ALJ may find testimony not credible in
part or in whole, he or she may not disregard it solely because it is not
substantiated affirmatively by objective medical evidence.”).
      2.     Analysis
      Here, the ALJ concluded that although Plaintiff’s medically
determinable impairments could be reasonably expected to produce his pain or
other symptoms, those symptoms were not consistent with medical and other
evidence in the record. See AR 51. The ALJ points to several types of evidence
that he found to be inconsistent with Plaintiff’s subjective symptoms: the
objective medical evidence, Plaintiff’s conservative treatment history,
Plaintiff’s presentation at the hearing, and Plaintiff’s daily activities.
      First, the ALJ concluded that the Plaintiff’s subjective symptoms were
not consistent with the medical evidence. Although an ALJ may not reject
Plaintiff’s subjective symptom testimony merely because it is contradicted by
the objective medical evidence, that evidence is relevant for the ALJ to
consider. See Tonapetyan, 242 F.3d at 1147.
      Second, the ALJ determined that Plaintiff’s conservative treatment
history is evidence that Plaintiff’s impairments are not as disabling as Plaintiff
alleges. See AR 57. A conservative course of treatment can be a clear and
convincing reason to reject Plaintiff’s subjective symptom testimony. See
Tommasetti v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008 The record reflects
that Plaintiff’s impairments were treated through the use of medication and
therapy, with an outpatient hospitalization in 2013. See AR 283, 297. Plaintiff
had prescriptions for Xanax and Celexa for his mental impairments. See AR
1890. He also took metoprolol (hypertension), omeprazole (GERD), ProAir
(asthma), QVAR (asthma), NTG (heart), aspirin, Flonase (asthma), Benadryl
                                          8
(sleep), and Motrin or Tylenol (pain). See AR 1887. The record also reflects
that Plaintiff was either allergic or poorly responded to a range of other
medications, including SSRIs and statins. See, e.g., AR 297, 299, 1905. During
his hospitalization, Plaintiff recovered quickly when provided with NTG. See
AR 297. The plan for treatment of his condition was simply for Plaintiff to
resume taking his medication, which he used up but not yet refilled. See AR
299. Throughout his alleged disability period, when Plaintiff was on his
medication, his conditions were well controlled. Further, sometimes Plaintiff
would go without usage of his psychiatric medication and still report only mild
depression and anxiety. The record reflects a conservative, stable course of
treatment. As such, the ALJ provided a clear and convincing reason to
discount Plaintiff’s subjective symptom testimony.
      Because the conservative nature of Plaintiff’s treatment provides a clear
and convincing reason to discount her symptom testimony in addition to the
lack of objective medical evidence, any error in the ALJ’s other rationale to
reject the Plaintiff’s symptom testimony was harmless. See Tommasetti, 533
F.3d at 1038 (9th Cir. 2008) (holding that an error is harmless when it is
“inconsequential to the ultimate nondisability determination”). A different
ALJ may have found Plaintiff more credible or weighed the evidence
differently, but this Court “may not engage in second-guessing.” Thomas v.
Barnhart, 278 F.3d 947, 959 (9th Cir. 2002). Remand is not warranted on this
claim of error.




                                        9
                                     III.
                               CONCLUSION
      The decision of the Social Security Commissioner is affirmed and this
case is dismissed with prejudice.
      IT IS SO ORDERED.


Date: February 5, 2020 _____                ______________________________
                                            DOUGLAS F. McCORMICK
                                            United States Magistrate Judge




                                      10
